
Exhibit 10.3



 
THE BOND MARKET ASSOCIATION
 
Master Repurchase Agreement
 
September 1996 Version
 
 
Dated as of September 12, 2008
 
Between:
 
J.P. Morgan Securities Inc.
 
and
 
JERIT Finance CO JPM, LLC
 
 
1.
Applicability

 
 
From time to time the parties hereto may enter into transactions in which one
party ("Seller") agrees to transfer to the other ("Buyer") securities or other
assets ("Securities") against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a "Transaction" and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.
 
 
2.
Definitions

 
 
(a)           “Act of Insolvency", with respect to any party, (i) the
commencement by such party as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution,
delinquency or similar law, or such party seeking the appointment or election of
a receiver, conservator, trustee, custodian or similar official for such party
or any substantial part of its property, or the convening of any meeting of
creditors for purposes of commencing any such case or proceeding or seeking such
an appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party's inability to pay such party's debts as they become
due;
 
 
(b)           "Additional Purchased Securities", Securities provided by Seller
to Buyer pursuant to Paragraph 4(a) hereof;
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           "Buyer's Margin Amount", with respect to any Transaction as of any
date, the amount obtained by application of the Buyer's Margin Percentage to the
Repurchase Price for such Transaction as of such date;
 
 
(d)           "Buyer's Margin Percentage", with respect to any Transaction as of
any date, a percentage (which may be equal to the Seller's Margin Percentage)
agreed to by Buyer and Seller or, in the absence of any such agreement, the
percentage obtained by dividing the Market Value of the Purchased Securities on
the Purchase Date by the Purchase Price on the Purchase Date for such
Transaction;
 
 
(e)           "Confirmation", the meaning specified in Paragraph 3(b) hereof;
 
 
(f)           "Income", with respect to any Security at any time, any principal
thereof and all interest, dividends or other distributions thereon;
 
 
(g)           "Margin Deficit", the meaning specified in Paragraph 4(a) hereof;
 
 
(h)           "Margin Excess", the meaning specified in Paragraph 4(b) hereof;
 
 
(i)           "Margin Notice Deadline", the time agreed to by the parties in the
relevant Confirmation, Annex I hereto or otherwise as the deadline for giving
notice requiring same-day satisfaction of margin maintenance obligations as
provided in Paragraph 4 hereof (or, in the absence of any such agreement, the
deadline for such purposes established in accordance with market practice);
 
 
(j)           "Market Value", with respect to any Securities as of any date, the
price for such Securities on such date obtained from a generally recognized
source agreed to by the parties or the most recent closing bid quotation from
such a source, plus accrued Income to the extent not included therein (other
than any Income credited or transferred to, or applied to the obligations of,
Seller pursuant to Paragraph 5 hereof) as of such date (unless contrary to
market practice for such Securities);
 
 
(k)           "Price Differential", with respect to any Transaction as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);
 
 
(l)           "Pricing Rate", the per annum percentage rate for determination of
the Price Differential;
 
 
(m)           "Prime Rate", the prime rate of U.S. commercial banks as published
in The Wall Street Journal (or, if more than one such rate is published, the
average of such rates);
 
 
(n)           "Purchase Date", the date on which Purchased Securities are to be
transferred by Seller to Buyer;
 
 
(o)           "Purchase Price", (i) on the Purchase Date, the price at which
Purchased Securities are transferred by Seller to Buyer, and (ii) thereafter,
except where Buyer and Seller agree otherwise,
 
 
 
2

--------------------------------------------------------------------------------

 
 
such price increased by the amount of any cash transferred by Buyer to Seller
pursuant to Paragraph 4(b) hereof and decreased by the amount of any cash
transferred by Seller to Buyer pursuant to Paragraph 4(a) hereof or applied to
reduce Seller's obligations under clause (ii) of Paragraph 5 hereof;
 
 
(p)           "Purchased Securities", the Securities transferred by Seller to
Buyer in a Transaction hereunder, and any Securities substituted therefor in
accordance with Paragraph 9 hereof. The term "Purchased Securities" with respect
to any Transaction at any time also shall include Additional Purchased
Securities delivered pursuant to Paragraph 4(a) hereof and shall exclude
Securities returned pursuant to Paragraph 4(b) hereof;
 
 
(q)           "Repurchase Date", the date on which Seller is to repurchase the
Purchased Securities from Buyer, including any date determined by application of
the provisions of Paragraph 3(c) or 11 hereof;
 
 
(r)           "Repurchase Price", the price at which Purchased Securities are to
be transferred from Buyer to Seller upon termination of a Transaction, which
will be determined in each case (including Transactions terminable upon demand)
as the sum of the Purchase Price and the Price Differential as of the date of
such determination;
 
 
(s)           "Seller's Margin Amount", with respect to any Transaction as of
any date, the amount obtained by application of the Seller's Margin Percentage
to the Repurchase Price for such Transaction as of such date;
 
 
(t)           "Seller's Margin Percentage", with respect to any Transaction as
of any date, a percentage (which may be equal to the Buyer's Margin Percentage)
agreed to by Buyer and Seller or, in the absence of any such agreement, the
percentage obtained by dividing the Market Value of the Purchased Securities on
the Purchase Date by the Purchase Price on the Purchase Date for such
Transaction.
 
 
3.
Initiation; Confirmation; Termination

 
 
(a)           An agreement to enter into a Transaction may be made orally or in
writing at the initiation of either Buyer or Seller. On the Purchase Date for
the Transaction, the Purchased Securities shall be transferred to Buyer or its
agent against the transfer of the Purchase Price to an account of Seller.
 
 
(b)           Upon agreeing to enter into a Transaction hereunder, Buyer or
Seller (or both), as shall be agreed, shall promptly deliver to the other party
a written confirmation of each Transaction (a "Confirmation"). The Confirmation
shall describe the Purchased Securities (including CUSIP number, if any),
identify Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase
Price, (iii) the Repurchase Date, unless the Transaction is to be terminable on
demand, (iv) the Pricing Rate or Repurchase Price applicable to the Transaction,
and (v) any additional terms or conditions of the Transaction not inconsistent
with this Agreement. The Confirmation, together with this Agreement, shall
constitute conclusive evidence of the terms agreed between Buyer and Seller with
respect to the Transaction to which the Confirmation relates, unless with
respect to the Confirmation specific objection is made promptly after receipt
thereof. In the event of any
 
 
 
3

--------------------------------------------------------------------------------

 
 
conflict between the terms of such Confirmation and this Agreement, this
Agreement shall prevail.
 
 
(c)           In the case of Transactions terminable upon demand, such demand
shall be made by Buyer or Seller, no later than such time as is customary in
accordance with market practice, by telephone or otherwise on or prior to the
business day on which such termination will be effective. On the date specified
in such demand, or on the date fixed for termination in the case of Transactions
having a fixed term, termination of the Transaction will be effected by transfer
to Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof) against
the transfer of the Repurchase Price to an account of Buyer.
 
 
4.
Margin Maintenance

 
 
(a)           If at any time the aggregate Market Value of all Purchased
Securities subject to all Transactions in which a particular party hereto is
acting as Buyer is less than the aggregate Buyer's Margin Amount for all such
Transactions (a "Margin Deficit"), then Buyer may by notice to Seller require
Seller in such Transactions, at Seller's option, to transfer to Buyer cash or
additional Securities reasonably acceptable to Buyer ("Additional Purchased
Securities"), so that the cash and aggregate Market Value of the Purchased
Securities, including any such Additional Purchased Securities, will thereupon
equal or exceed such aggregate Buyer's Margin Amount (decreased by the amount of
any Margin Deficit as of such date arising from any Transactions in which such
Buyer is acting as Seller).
 
 
(b)           If at any time the aggregate Market Value of all Purchased
Securities subject to all Transactions in which a particular party hereto is
acting as Seller exceeds the aggregate Seller's Margin Amount for all such
Transactions at such time (a "Margin Excess"), then Seller may by notice to
Buyer require Buyer in such Transactions, at Buyer's option, to transfer cash or
Purchased Securities to Seller, so that the aggregate Market Value of the
Purchased Securities, after deduction of any such cash or any Purchased
Securities so transferred, will thereupon not exceed such aggregate Seller's
Margin Amount (increased by the amount of any Margin Excess as of such date
arising from any Transactions in which such Seller is acting as Buyer).
 
 
(c)           If any notice is given by Buyer or Seller under subparagraph (a)
or (b) of this Paragraph at or before the Margin Notice Deadline on any business
day, the party receiving such notice shall transfer cash or Additional Purchased
Securities as provided in such subparagraph no later than the close of business
in the relevant market on such day. If any such notice is given after the Margin
Notice Deadline, the party receiving such notice shall transfer such cash or
Securities no later than the close of business in the relevant market on the
next business day following such notice.
 
 
(d)           Any cash transferred pursuant to this Paragraph shall be
attributed to such Transactions as shall be agreed upon by Buyer and Seller.
 
 
(e)           Seller and Buyer may agree, with respect to any or all
Transactions hereunder, that the respective rights of Buyer or Seller (or both)
under subparagraphs (a) and (b) of this Paragraph
 
 
 
4

--------------------------------------------------------------------------------

 
 
may be exercised only where a Margin Deficit or Margin Excess, as the case may
be, exceeds a specified dollar amount or a specified percentage of the
Repurchase Prices for such Transactions (which amount or percentage shall be
agreed to by Buyer and Seller prior to entering into any such Transactions).
 
 
(f)           Seller and Buyer may agree, with respect to any or all
Transactions hereunder, that the respective rights of Buyer and Seller under
subparagraphs (a) and (b) of this Paragraph to require the elimination of a
Margin Deficit or a Margin Excess, as the case may be, may be exercised whenever
such a Margin Deficit or Margin Excess exists with respect to any single
Transaction hereunder (calculated without regard to any other Transaction
outstanding under this Agreement).
 
 
5.
Income Payments

 
 
Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.
 
 
6.
Security Interest

 
 
Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.
 
 
7.
Payment and Transfer

 
 
Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank, or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
8.
Segregation of Purchased Securities

 
 
To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller's interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer's obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.
 

 

 
Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities
 
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer's securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer's
securities will likely be commingled with Seller's own securities during the
trading day. Buyer is advised that, during any trading day that Buyer's
securities are commingled with Seller's securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller's ability to resegregate substitute
securities for Buyer will be subject to Seller's ability to satisfy [the
clearing]* [any] * * lien or to obtain substitute securities.
 

 

 
*Language to be used under 17 C.F.R. ß403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.
 
 
**Language to be used under 17 C.F.R. ß403.5(d) if Seller is a financial
institution. 9. Substitution
 
 
9.
Substitution

 
 
(a)           Seller may, subject to agreement with and acceptance by Buyer,
substitute other Securities for any Purchased Securities. Such substitution
shall be made by transfer to Buyer of such other Securities and transfer to
Seller of such Purchased Securities. After substitution, the substituted
Securities shall be deemed to be Purchased Securities.
 
 
(b)           In Transactions in which Seller retains custody of Purchased
Securities, the parties expressly agree that Buyer shall be deemed, for purposes
of subparagraph (a) of this Paragraph, to have agreed to and accepted in this
Agreement substitution by Seller of other Securities for
 
 
 
6

--------------------------------------------------------------------------------

 
 
Purchased Securities; provided, however, that such other Securities shall have a
Market Value at least equal to the Market Value of the Purchased Securities for
which they are substituted.
 
 
10.
Representations

 
 
Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, by-law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.
 
 
11.
Events of Default

 
 
In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day's notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an "Event
of Default"):
 
 
(a)           The nondefaulting party may, at its option (which option shall be
deemed to have been exercised immediately upon the occurrence of an Act of
Insolvency), declare an Event of Default to have occurred hereunder and, upon
the exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). The
nondefaulting party shall (except upon the occurrence of an Act of Insolvency)
give notice to the defaulting party of the exercise of such option as promptly
as practicable.
 
 
(b)           In all Transactions in which the defaulting party is acting as
Seller, if the nondefaulting party exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Paragraph, (i) the defaulting
party's obligations in such Transactions to repurchase all Purchased Securities,
at the Repurchase Price therefor on the Repurchase Date determined in accordance
with subparagraph (a) of this Paragraph, shall thereupon become immediately due
and payable,
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(ii) all Income paid after such exercise or deemed exercise shall be retained by
the nondefaulting party and applied to the aggregate unpaid Repurchase Prices
and any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party's
possession or control.
 
 
(c)           In all Transactions in which the defaulting party is acting as
Buyer, upon tender by the nondefaulting party of payment of the aggregate
Repurchase Prices for all such Transactions, all right, title and interest in
and entitlement to all Purchased Securities subject to such Transactions shall
be deemed transferred to the nondefaulting party, and the defaulting party shall
deliver all such Purchased Securities to the nondefaulting party.
 
 
(d)           If the nondefaulting party exercises or is deemed to have
exercised the option referred to in subparagraph (a) of this Paragraph, the
nondefaulting party, without prior notice to the defaulting party, may:
 
 
i.
as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

 
 
ii.
as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities ("Replacement Securities") of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

 
 
Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).
 
 
(e)           As to Transactions in which the defaulting party is acting as
Buyer, the defaulting party shall be liable to the nondefaulting party for any
excess of the price paid (or deemed paid) by the
 
 
 
8

--------------------------------------------------------------------------------

 
 
nondefaulting party for Replacement Securities over the Repurchase Price for the
Purchased Securities replaced thereby and for any amounts payable by the
defaulting party under Paragraph 5 hereof or otherwise hereunder.
 
 
(f)           For purposes of this Paragraph 11, the Repurchase Price for each
Transaction hereunder in respect of which the defaulting party is acting as
Buyer shall not increase above the amount of such Repurchase Price for such
Transaction determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.
 
 
(g)           The defaulting party shall be liable to the nondefaulting party
for (i) the amount of all reasonable legal or other expenses incurred by the
nondefaulting party in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default, and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.
 
 
(h)           To the extent permitted by applicable law, the defaulting party
shall be liable to the nondefaulting party for interest on any amounts owing by
the defaulting party hereunder, from the date the defaulting party becomes
liable for such amounts hereunder until such amounts are (i) paid in full by the
defaulting party or (ii) satisfied in full by the exercise of the nondefaulting
party's rights hereunder. Interest on any sum payable by the defaulting party to
the nondefaulting party under this Paragraph 11(h) shall be at a rate equal to
the greater of the Pricing Rate for the relevant Transaction or the Prime Rate.
 
 
(i)           The nondefaulting party shall have, in addition to its rights
hereunder, any rights otherwise available to it under any other agreement or
applicable law.
 
 
12.
Single Agreement

 
 
Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.
 
 
13.
Notices and Other Communications

 
 
Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
in Annex II hereto, or so sent to such party at any other place specified in a
notice of change of address hereafter received by the other. All notices,
demands and requests hereunder may be made orally, to be confirmed promptly in
writing, or by other communication as specified in the preceding sentence.
 
 
14.
Entire Agreement; Severability

 
 
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
 
 
15.
Non-assignability; Termination

 
 
(a)           The rights and obligations of the parties under this Agreement and
under any Transaction shall not be assigned by either party without the prior
written consent of the other party, and any such assignment without the prior
written consent of the other party shall be null and void. Subject to the
foregoing, this Agreement and any Transactions shall be binding upon and shall
inure to the benefit of the parties and their respective successors and assigns.
This Agreement may be terminated by either party upon giving written notice to
the other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.
 
 
(b)           Subparagraph (a) of this Paragraph 15 shall not preclude a party
from assigning, charging or otherwise dealing with all or any part of its
interest in any sum payable to it under Paragraph 11 hereof.
 
 
16.
Governing Law

 
 
This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.
 
 
17.
No Waivers, Etc.

 
 
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.
 
 
18.
Use of Employee Plan Assets

 
 
(a)           If assets of an employee benefit plan subject to any provision of
the Employee Retirement Income Security Act of 1974 ("ERISA") are intended to be
used by either party hereto (the "Plan Party") in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction
 
 
 
10

--------------------------------------------------------------------------------

 
 
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other party may proceed in reliance thereon but shall not be
required so to proceed.
 
 
(b)           Subject to the last sentence of subparagraph (a) of this
Paragraph, any such Transaction shall proceed only if Seller furnishes or has
furnished to Buyer its most recent available audited statement of its financial
condition and its most recent subsequent unaudited statement of its financial
condition.
 
 
(c)           By entering into a Transaction pursuant to this Paragraph, Seller
shall be deemed (i) to represent to Buyer that since the date of Seller's latest
such financial statements, there has been no material adverse change in Seller's
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.
 
 
19.
Intent

 
 
(a)           The parties recognize that each Transaction is a "repurchase
agreement" as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (except insofar as the type of Securities subject to
such Transaction or the term of such Transaction would render such definition
inapplicable), and a "securities contract" as that term is defined in Section
741 of Title 11 of the United States Code, as amended (except insofar as the
type of assets subject to such Transaction would render such definition
inapplicable).
 
 
(b)           It is understood that either party's right to liquidate Securities
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Paragraph 11 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.
 
 
(c)           The parties agree and acknowledge that if a party hereto is an
"insured depository institution," as such term is defined in the Federal Deposit
Insurance Act, as amended ("FDIA"), then each Transaction hereunder is a
"qualified financial contract," as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
 
 
(d)           It is understood that this Agreement constitutes a "netting
contract" as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 ("FDICIA") and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a "covered
contractual payment entitlement" or "covered contractual payment obligation",
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a "financial institution" as that term is defined in
FDICIA).
 
 
20.
Disclosure Relating to Certain Federal Protections

 
 
The parties acknowledge that they have been advised that:
 
 
(a)           in the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission ("SEC")
under Section 15 of the Securities
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
Exchange Act of 1934 ("1934 Act"), the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 ("SIPA") do not protect the other party with
respect to any Transaction hereunder;
 
 
(b)           in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 1 5C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and
 
 
(c)           in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.
 
J.P. MORGAN SECURITIES INC.
JERIT FINANCE CO JPM, LLC
By /s/ Mark D. Pasierb
By          /s/ Jeffrey D. Goldberg
Name Mark D. Pasierb
Name     Jeffrey D. Goldberg
Title    Executive Director
Title        Authorized Signatory






 
12

--------------------------------------------------------------------------------

 



 
ANNEX I
Supplemental Terms and Conditions
 
 
This Annex I forms a part of the Master Repurchase Agreement dated as of
September 12, 2008 (the "Agreement") between J.P. Morgan Securities Inc.
("Buyer") and JERIT Finance CO JPM, LLC ("Seller"). Capitalized terms used but
not defined in this Annex I shall have the meanings ascribed to them in the
Agreement.
 
 
1.           Other Applicable Annexes. In addition to this Annex I and Annex II,
the following Annexes and any Schedules thereto shall form a part of the
Agreement and shall be applicable thereunder:
 
 
Annex I-a (Master Close Out and Set Off Terms)
Annex V (Margin for Forward Transactions)
Annex VI (Buy/Sell Back Transactions)
 
 
2.           Confirmations in accordance with Paragraph 3(b) are in all cases to
be furnished by J.P. Morgan Securities Inc. (“JPMSI”).
 
 
3.           The "Buyer's Margin Percentage" and "Seller's Margin Percentage",
as defined in Section 2, shall be agreed to at time of trade.
 
 
4.           The generally recognized source for the determination of Market
Value under Paragraph 2(j) shall be (i) TradeWeb for U.S. Treasury bills, bonds
and notes or (ii) determined in good faith by JPMSI in a manner selected by it
for all other securities.
 
 
5.           With respect to all Transactions, JERIT Finance CO JPM, LLC hereby
represents and warrants to JPMSI that it is not a “Plan Party” (as defined in
Paragraph 18 of the Agreement).
 
 
6.           “Margin Notice Deadline” means 10:00 a.m. New York Time.
 
 
7.           Notices pursuant to Section 4 of the Agreement may be delivered
orally by telephone (but in no event by voicemail) directly to one of the
individuals set forth on Annex II, or their named successors, and need not be
confirmed in writing, or by electronic mail to an address supplied by the other
party.
 
 
8.           In addition to the representations and warranties contained in the
Agreement, each of Buyer and Seller represents and warrants to the other, and
shall on the Purchase Date of any Transaction be deemed to represent and
warrant, as follows:
 
 
(a)           It is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the other party to the Agreement, other than the representations
expressly set forth in the Agreement;
 
 
(b)           It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any
 
 
 
13

--------------------------------------------------------------------------------

 
 
Transaction) based upon its own judgment and upon any advice from such advisors
as it has deemed necessary and not upon any view expressed by the other party to
the Agreement;
 
 
(c)           It is a sophisticated and informed institution that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Agreement and each Transaction and is capable of assuming and willing to
assume (financially and otherwise) those risks;
 
 
(d)           It is not acting as a fiduciary or financial, investment or
commodity trading advisor for any other party to the Agreement, and has not
given any other party to the Agreement (directly or indirectly through any other
person) any assurance, guaranty or representation whatsoever as to the merits
(either legal, regulatory, tax, business, investment, financial accounting or
otherwise) of the Agreement or any Transaction.
 
 
9.           In addition to the representations and warranties above and the
representations and warranties set forth in Paragraph 10 of the Agreement, each
of Seller and JER Investors Trust Inc. (“Guarantor”) represents and warrants to
Buyer as of the date of this Agreement and will be deemed to represent and
warrant to Buyer as of the Purchase Date for the purchase of any Purchased
Securities by Buyer from Seller and any Transaction thereunder and covenants
that at all times while this Agreement and any Transaction thereunder is in
effect, unless otherwise stated herein:
 
 
(a)           Adequate Capitalization; No Fraudulent Transfer. Seller has, as of
such Purchase Date, adequate capital for the normal obligations foreseeable in a
business of its size and character and in light of its contemplated business
operations. Seller is generally able to pay, and as of the date hereof is
paying, its debts as they come due. Seller has not become, or is presently,
financially insolvent nor will Seller be made insolvent by virtue of Seller’s
execution of or performance under this Agreement within the meaning of the
bankruptcy laws or the insolvency laws of any jurisdiction. Seller has not
entered into this Agreement or any Transaction pursuant thereto in contemplation
of insolvency or with intent to hinder, delay or defraud any creditor.
 
 
(b)           Judgments/Bankruptcy. Except as disclosed in writing to Buyer,
there are no judgments against Seller unsatisfied of record or docketed in any
court located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.
 
 
(c)           Use of Proceeds; Margin Regulations. All proceeds of each
Transaction shall be used by Seller for purposes permitted under Seller’s
respective governing documents, provided that no part of the proceeds of any
Transaction will be used by Seller to purchase or carry any margin security or
to extend credit to others for the purpose of purchasing or carrying any margin
security. Neither the entering into of any Transaction nor the use of any
proceeds thereof will violate, or be inconsistent with, any provision of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
 
 
(d)           Financial Information. All financial data concerning Seller,
Guarantor and the Purchased Securities that has been delivered by Seller, or
Guarantor on behalf of Seller, to Buyer is true, complete and correct in all
material respects. All financial data concerning Seller and Guarantor has been
prepared fairly in accordance with GAAP. Since the delivery of such data, except
as otherwise disclosed in writing to Buyer, there has been no change in the
financial
 
 
 
14

--------------------------------------------------------------------------------

 
 
position of Seller, Guarantor or the Purchased Securities, or in the results of
operations of Seller or Guarantor, which change is reasonably likely to have a
material adverse effect on Seller or Guarantor.
 
 
(e)           Ownership. Seller is and shall remain at all times a wholly owned
subsidiary of Guarantor.
 
 
(f)           Seller shall promptly notify Buyer of any material adverse change
in its business operations and/or financial condition; provided, however, that
nothing in this paragraph shall relieve Seller of its obligations under this
Agreement.
 
 
(g)           Seller shall provide Buyer with copies of such documents as Buyer
may reasonably request evidencing the truthfulness of the representations set
forth in this paragraph.
 
 
(h)           Seller shall notify Buyer of the occurrence of any default or
Event of Default (as defined in the relevant agreement) with respect to any
indebtedness, including any credit facilities or repo facilities to which Seller
and/or Guarantor is a borrower or repo facility Seller, as soon as possible but
in no event later than the immediately succeeding business day following the
date upon which Seller becomes aware of the event.
 
 
(i)           At any time from time to time upon the reasonable request of
Buyer, at the sole expense of Seller (provided, however, that in no event shall
such out-of-pocket expenses exceed $5,000 in the aggregate), Seller will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as Buyer may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement.
 
 
(j)           Seller or Guarantor, as applicable, shall provide, or to cause to
be provided, to Buyer the following financial and reporting information:
 
 
(i)           Within forty-five (45) calendar days after the last day of each of
the first three fiscal quarters in any fiscal year, consolidated unaudited
financial statements of Guarantor presented fairly in accordance with GAAP or,
if such financial statements being delivered have been filed with the Securities
and Exchange Commission (“SEC”) pursuant to the requirements of the Securities
Exchange Act of 1934 (“1934 Act”), or similar state securities laws, presented
in accordance with applicable statutory and/or regulatory requirements and
delivered to Buyer within the same time frame as are required to be filed in
accordance with such applicable statutory or regulatory requirements, in either
case accompanied by a Covenant Compliance Certificate (attached as Exhibit I
hereto), including a statement of operations and a statement of changes in cash
flows for such quarter and statement of net assets as of the end of such
quarter, and certified as being true and correct by a Covenant Compliance
Certificate; and
 
 
(ii)           Within ninety (90) calendar days after the last day of its fiscal
year, Guarantor’s consolidated audited financial statements, prepared by a
nationally recognized independent certified public accounting firm and presented
fairly in accordance with GAAP or, if such financial statements being delivered
have been filed with the SEC pursuant to the requirements of the 1934 Act, or
similar state securities laws, presented in accordance with applicable statutory
and/or regulatory requirements and delivered to Buyer within the same time frame
as are required to be filed in accordance with such applicable statutory and/or
regulatory
 
 
 
15

--------------------------------------------------------------------------------

 
 
requirements, in either case accompanied by a Covenant Compliance Certificate,
including a statement of operations and a statement of changes in cash flows for
such quarter and statement of net assets as of the end of such quarter
accompanied by an unqualified report of the nationally recognized independent
certified public accounting firm that prepared them.
 
 
(k)           Seller or Guarantor shall provide Buyer with any such additional
reports or information as Buyer may reasonably request.
 
 
(l)           Seller and Guarantor shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions fairly in accordance with GAAP, and set aside on its books from
its earnings for each fiscal year all such proper reserves in accordance with
GAAP.
 
 
(m)           Seller shall:
 
 
(i)           continue to engage in business of the same general type as now
conducted by it or otherwise provide Buyer with at least (10) Business Days
prior written notice thereof and maintain and preserve its legal existence and
all of its material rights, privileges, licenses and franchises necessary for
the operation of its business;
 
 
(ii)           comply with all contractual obligations and with the requirements
of all applicable laws, rules, regulations and orders of governmental
authorities (including, without limitation, all environmental laws) if failure
to comply with such requirements would be reasonably likely (either individually
or in the aggregate) to have a material adverse effect; and
 
 
(iii)           not cause or permit any change of control without providing
Buyer with at least ten (10) Business Days prior written notice thereof.
 
 
(n)           Guarantor shall:
 
 
(i)           continue to engage in business of the same general type as now
conducted by it or otherwise provide Buyer with at least (10) Business Days
prior written notice thereof and maintain and preserve its legal existence and
all of its material rights, privileges, licenses and franchises necessary for
the operation of its business;
 
 
(ii)           comply with all contractual obligations and with the requirements
of all applicable laws, rules, regulations and orders of governmental
authorities (including, without limitation, all environmental laws) if failure
to comply with such requirements would be reasonably likely (either individually
or in the aggregate) to have a material adverse effect; and
 
 
(iii)           not cause or permit any change of control without providing
Buyer with at least ten (10) Business Days prior written notice thereof.
 
 
10.           The first paragraph of Paragraph 11 of the Agreement is hereby
amended to add the following language before the phrase “(each an “Event of
Default”)”:
 
 
(viii)                      Buyer shall fail to receive on any date such payment
is due, the accreted value of the Price Differential (less any amount of such
Price Differential previously paid by
 
 
 
16

--------------------------------------------------------------------------------

 
Seller to Buyer) (including, without limitation, in the event amounts equal to
Income paid or distributed on or in respect of the Purchased Securities is
insufficient to make such payment and Seller does not make such payment or cause
such payment to be made);
 
 
(ix)           Seller or Guarantor shall be in default under (i) any
indebtedness of Seller or Guarantor, as applicable, which default (1) involves
the failure to pay a matured obligation in excess of $250,000, with respect to
Seller or $1,000,000, with respect to Guarantor or (2) permits the acceleration
of the maturity of obligations by any other party to or beneficiary with respect
to such indebtedness, if the aggregate amount of the indebtedness in respect of
which such default or defaults shall have occurred is at least $250,000, with
respect to Seller or $1,000,000, with respect to Guarantor; or (ii) any other
material contract to which Seller or Guarantor is a party which default (1)
involves the failure to pay a matured obligation or (2) permits the acceleration
of the maturity of obligations by any other party to or beneficiary of such
contract if the aggregate amount of such obligations is $250,000, with respect
to Seller or $1,000,000, with respect to Guarantor;
 
 
(x)            any governmental, regulatory, or self-regulatory authority shall
have taken any action to remove, limit, restrict, suspend or terminate the
rights, privileges, or operations of Seller or Guarantor, which suspension has a
material adverse effect in the determination of Buyer;
 
 
(xi)           any condition shall exist that constitutes a material adverse
effect in Buyer’s sole discretion exercised in good faith;
 
 
(xii)           a final non-appealable judgment by any competent court in the
United States of America for the payment of money (a) rendered against Seller in
an amount greater than $250,000 or (b) rendered against Guarantor in an amount
greater than $1,000,000, and remained undischarged or unpaid for a period of
sixty (60) days, during which period execution of such judgment is not
effectively stayed by bonding over or other means acceptable to Buyer;
 
 
(xiii)          the Guaranty or a replacement therefor acceptable to Buyer shall
for whatever reason be terminated or cease to be in full force and effect, or
the enforceability thereof in accordance with its terms shall be contested by
Guarantor or Seller;
 
 
   (xiv)          the breach by Guarantor of any term or condition set forth in
the Guaranty or of any representation, warranty, certification or covenant made
or deemed made in the Guaranty by Guarantor or if any certificate furnished by
Seller or Guarantor (as the case may be) to Buyer pursuant to the provisions
hereof or thereof or any material information with respect to the Purchased
Securities furnished in writing on behalf of Seller or Guarantor (as the case
may be) shall prove to have been false or misleading in any material respect as
of the time made or furnished;
 
 
    (xv)         an Act of Insolvency occurs with respect to Guarantor; and
 
 
   (xvi)         Seller shall default in the observance or performance of any
other agreement contained in this Agreement and such default shall not be cured
within five (5) Business Days after notice thereof by Buyer to Seller.
 
 
 
17

--------------------------------------------------------------------------------

 
 
J.P. MORGAN SECURITIES INC.
JERIT FINANCE CO JPM, LLC
       
By           /s/ Mark D. Pasierb
By           /s/ Jeffrey D. Goldberg
Name      Mark D. Pasierb
Name      Jeffrey D. Goldberg
Title         Executive Director
Title         Authorized Signatory
     
JER INVESTORS TRUST INC.
With respect to #9 above only
     
By           /s/ Jeffrey D. Goldberg
 
Name      Jeffrey D. Goldberg
 
Title         Authorized Signatory




 
18

--------------------------------------------------------------------------------

 



 
EXHIBIT I
 
 
FORM OF COVENANT COMPLIANCE CERTIFICATE
 
 
[ ] [ ], 200[ ]
 
J.P. Morgan Securities Inc.
277 Park Avenue, 2nd Floor
New York, New York 10172
Attention: Kimberly L. Turner
 
 
This Covenant Compliance Certificate is furnished pursuant to that certain
Master Repurchase Agreement, dated as of September 12, 2008, by and between J.P.
Morgan Securities Inc. (“Buyer”) and JERIT Finance Co JPM, LLC (“Seller”) (as
amended, restated, supplemented, or otherwise modified and in effect from time
to time, the “Master Repurchase Agreement”). Unless otherwise defined herein,
capitalized terms used in this Covenant Compliance Certificate have the
respective meanings ascribed thereto in the Master Repurchase Agreement.
 
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
 
1.           I am a duly elected responsible officer of Seller or Guarantor (as
applicable).
 
 
2.           All of the financial statements, calculations and other information
set forth in this Covenant Compliance Certificate, including, without
limitation, in any exhibit or other attachment hereto, are true, complete and
correct as of the date hereof.
 
 
3.           I have reviewed the terms of the Master Repurchase Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and financial condition of Seller during the accounting period
covered by the financial statements attached (or most recently delivered to
Buyer if none are attached).
 
 
4.           As of the date hereof, and since the date of the certificate most
recently delivered pursuant to Paragraph 10 of the Master Repurchase Agreement,
Seller has observed or performed all of its covenants and other agreements in
all material respects, and satisfied in all material respects, every condition,
contained in the Master Repurchase Agreement and the related documents to be
observed, performed or satisfied by it.
 
 
5.           The examinations described in Paragraph 3 above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Covenant Compliance Certificate (including after giving effect to any
pending Transactions requested to be entered into), except as set forth below.
 
 
6.           As of the date hereof, the representations and warranties made by
Seller in Paragraph 10 of the Master Repurchase Agreement are true, correct and
complete in all material respects with the same force and effect as if made on
and as of the date hereof.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
7.           Attached hereto are the financial statements required to be
delivered pursuant to Paragraph 10 of the Master Repurchase Agreement (or, if
none are required to be delivered as of the date of this Covenant Compliance
Certificate, the financial statements most recently delivered pursuant to
Paragraph 10 of the Master Repurchase Agreement), which financial statements, to
the best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the financial condition and operations of Seller as of the
date or with respect to the period therein specified, determined in accordance
with the requirements set forth in the Master Repurchase Agreement.
 
 
8.           Attached hereto are the calculations demonstrating compliance with
the financial covenants set forth in paragraph 10 of the Guaranty.
 
 
To the extent that Financial Statements are being delivered in connection with
this Covenant Compliance Certificate, JERIT FINANCE CO JPM, LLC hereby makes the
following representations and warranties: (i) it is in compliance with all of
the terms and conditions of the Master Repurchase Agreement, (ii) it has no
claim or offset against Buyer under the Transaction Documents and (iii) it
hereby affirms that each of the representations and warranties in the Master
Repurchase Agreement are true and correct as of the date hereof.
 
 
To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Covenant Compliance Certificate, observed or performed
all of its covenants and other agreements in all material respects, and
satisfied in all material respects every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or default (including after giving effect to any pending Transactions
requested to be entered into), except as set forth below.
 
 
Described below are the exceptions, if any, to Paragraph 10, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Guarantor or Seller has taken, is taking, or proposes to
take with respect to each such condition or event:
 

       




 
20

--------------------------------------------------------------------------------

 

 
The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered this [ ] day of [ ], 200[ ].
 
JERIT FINANCE CO JPM, LLC,
 
a Delaware limited liability company
     
By:
 
 
 
Name:
 
Title:
         
JER Investors Trust Inc.,
 
a Maryland corporation
     
By:
 
 
 
Name:
 
Title:
 


 
21

--------------------------------------------------------------------------------

 



 
ANNEX I-a
 
MASTER CLOSE OUT
AND SET OFF TERMS
 
 
This Annex I-a forms a part of the Master Repurchase Agreement dated as of
September 12, 2008 (the "Agreement") between J.P. Morgan Securities Inc. and
JERIT Finance CO JPM, LLC (“Client”). Capitalized terms used but not defined in
this Annex I-a shall have the meanings ascribed to them in the Agreement.
 
 
(1)  Master Close-out and Set-off Definitions.  For the purposes of this Annex
I-a, the following terms have the following definitions:
 
 
“JPM Affiliate” means J.P. Morgan Securities Inc., J.P. Morgan Futures Inc.,
JPMorgan Chase Bank, N.A., J.P. Morgan Securities Ltd., J.P. Morgan Securities
Asia Private Limited or J.P. Morgan Markets Australia Pty Limited; provided no
such affiliate shall be included to the extent that their inclusion would
prejudice the enforceability of this Annex I-a.
 
 
“JPM Affiliate Agreement” means any Specified Agreement to which Client and any
JPM Affiliate are parties.
 
 
“Market Transaction” means (a) any transaction (including an agreement with
respect to any such transaction) which is (i) a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell¬back transaction, securities lending transaction, weather index
transaction, futures contract (whether exchange traded or otherwise) or purchase
or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future (whether exchange traded or otherwise), option or other derivative on one
or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made and (b) any combination of these transactions.
 
 
“Specified Agreement” means (i) an agreement or confirmation governing any
Market Transaction, (ii) any agreement in respect of credit support for
obligations under any Market Transaction or under an agreement governing any
Market Transaction, and (iii) any futures or options brokerage agreement.
 
 
(2)  Master Close-out.  Without limiting any provision in any JPM Affiliate
Agreement, each JPM Affiliate and the Client agree that the occurrence of any
event of default, default,
 
 
 
22

--------------------------------------------------------------------------------

 
 
termination event, event giving rise to the right to liquidate, or similar
condition or event (however described; hereinafter an "Event") in respect of the
Client or a JPM Affiliate (the entity in respect of which such occurrence takes
place being the "Master Close-out Defaulting Party") under a JPM Affiliate
Agreement on the basis of which the other party to such JPM Affiliate Agreement
either (i) has the contractual right to terminate or liquidate transactions
governed by such JPM Affiliate Agreement (ii) has the contractual right to
terminate the JPM Affiliate Agreement, or (iii) which causes the automatic
termination or liquidation of all transactions governed by the JPM Affiliate
Agreement, shall entitle but not obligate the Master Close-out Non-Defaulting
Party (as defined below) to terminate or liquidate all transactions governed by
any other JPM Affiliate Agreement (each, an "Other JPM Affiliate Agreement").
"Master Close-out Non-Defaulting Party" means (i) the Client if the Master
Close-out Defaulting Party is J.P. Morgan Securities Inc. or (ii) the JPM
Affiliate that is the party to JPM Affiliate Agreement if the Master Close-out
Defaulting Party is the Client. The amount payable in respect of the termination
of transactions governed by any such Other JPM Affiliate Agreement shall be
determined in accordance with any applicable provisions thereof.
 
 
(3)  Authorization to Transfer Funds.  Notwithstanding anything to the contrary
in this Agreement, any Specified Agreement, or any other agreement between the
parties, and without limiting any rights given in any such agreement, upon the
occurrence and during the continuation of any Event in respect of the Client
under any JPM Affiliate Agreement, the Client authorizes each JPM Affiliate, in
its sole discretion and without prior notice to the Client, to transfer or cause
to be transferred any funds, securities and/or other property to, between, or
among any accounts maintained by the Client with or among any JPM Affiliates.
 
 
(4)  Assignment.  Notwithstanding any provision to the contrary in any JPM
Affiliate Agreement, upon the occurrence and during the continuation of any
Event (however described) in respect of the Client under any JPM Affiliate
Agreement, the Client hereby consents and agrees that the rights and obligations
of any JPM Affiliate in respect of any JPM Affiliate Agreement may be assigned
to any other JPM Affiliate without the prior written consent of the Client.
 
 
(5)  Additional JPM Set Off Rights.  Any amount payable by a JPM Affiliate to
the Client in respect of the termination or liquidation of all transactions
governed by a JPM Affiliate Agreement as the result of the occurrence of any
Event in respect of the Client may, at the option of such JPM Affiliate (and
without prior notice to the Client), and after all regulatory obligations to
futures or options or other exchanges or other regulatory requirements are
satisfied, be reduced by its set-off against any Other Agreement Amount (as
hereinafter defined). As used herein, “Other Agreement Amount” shall mean any
payment obligation of any description whatsoever (whether arising at such time
or in the future or upon the occurrence of a contingency) by the Client to any
JPM Affiliate (irrespective of the currency, place of payment or booking office
of the obligation or whether the relevant party is legally or beneficially the
holder of the obligation) arising under any agreement between the Client and any
JPM Affiliate or any instrument or undertaking issued or executed or guaranteed
by the Client to, or in favor of, any JPM Affiliate or any bond, note, or other
debt instrument issued or guaranteed by the Client and owned or held
beneficially by any JPM Affiliate as a result of the purchase thereof by or on
behalf of any JPM Affiliate, whether directly from the issuer or in the
secondary market; and the Other Agreement Amount will be discharged promptly and
in all respects to the extent it is so set-off.
 
 
23

--------------------------------------------------------------------------------

 
 
For this purpose, the Other Agreement Amount (or the relevant portion of such
amounts) may be converted by the JPM Affiliate effecting the set-off into the
currency in which the obligation of such JPM Affiliate is denominated at the
rate of exchange at which such JPM Affiliate would be able, acting in a
reasonable manner and in good faith, to purchase the relevant amount of such
currency. If an obligation is unascertained, a JPM Affiliate may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this clause (5) shall be effective to create a charge or other
security interest. This clause (5) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
entity is at any time otherwise entitled (whether by operation of law, contract
or otherwise), and shall not be exercised in contravention of any regulatory
requirement or rules or interest of any commodities, options or futures
exchange.
 

 
24

--------------------------------------------------------------------------------

 

 
(6)  Termination – Miscellaneous.  This Annex I-a may be terminated by J.P.
Morgan Securities Inc. upon notice to the Client. A failure or delay in
exercising any right, power or privilege in respect of this Annex I-a shall not
be presumed to operate as a waiver, and a single or partial exercise of any
right, power or privilege shall not be presumed to preclude any subsequent or
further exercise of that right, power or privilege. Wherever possible, each
provision of this Annex I-a shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Annex I-a
shall be prohibited by or invalid or unenforceable under such laws, such
provision shall be ineffective to the extent of such prohibition, invalidity or
unenforceability without otherwise affecting the validity or enforceability of
such provision or the remaining provisions of this Annex I-a.
 
 
JERIT FINANCE CO JPM, LLC
J.P. MORGAN SECURITIES INC.
By: /s/ Jeffrey D. Goldberg
By:  /s/ Mark D. Pasierb
Name: Jeffrey D. Goldberg
Name: Mark D. Pasierb
Title: Authorized Signatory
Title: Executive Director
                 
JPMORGAN CHASE BANK, N.A.,
 
For itself and as Attorney-in-Fact on behalf of:
 
J.P. MORGAN FUTURES INC.
 
J.P. MORGAN SECURITIES LTD.
 
J.P. MORGAN SECURITIES ASIA PRIVATE LIMITED
 
JPMORGAN SECURITIES JAPAN CO., LTD.
 
J.P. MORGAN MARKETS AUSTRALIA PTY LIMITED
 
With respect to this Annex I-a only
         
By:  /s/ Matthew Griffith
 
Name: Matthew Griffith
 
Title: Vice President






 
25

--------------------------------------------------------------------------------

 



 
ANNEX II
 
Names and Addresses for Communications Between Parties
 
 
Pursuant to Section 13 ("Notices and Other Communications"), the following
addresses shall be applicable:
 
 

             J.P. Morgan Securities Contacts:      
             Finance Desk Head
Craig Delany
 
(212) 834-2227
   
             Confirmations
J.P. Morgan Securities Inc.
 
Confirmations Processing
 
500 Stanton Christiana Road
 
Newark, Delaware 19713-2107

 
Client Contacts:
 
 
JER US Debt Co-Investment Vehicle, L.P.
1650 Tysons Blvd., Suite 1600 McLean, VA 22102
Attn: Mike McGillis
Tel.: (703) 714-8182
Fax: (703) 714-8137
Email: mike.mcgillis@jer.com
 
 
JER US Debt Co-Investment Vehicle, L.P.
1650 Tysons Blvd., Suite 1600
McLean, VA 22102
Attn: George Yeboah
Tel.: (703) 714-8375
Fax: (703) 714-8137
Email: george.yeboah@jer.com
 
 
JER US Debt Co-Investment Vehicle, L.P.
1650 Tysons Blvd., Suite 1600
McLean, VA 22102
Attn: Jeff Goldberg
Tel.: (703) 336-8386
Fax: (703) 714-8137
Email: jeff.goldberg@jer.com
 

 
26

--------------------------------------------------------------------------------

 



 
Annex V
Margin for Forward Transactions
 
 
This Annex V forms a part of the Master Repurchase Agreement dated as of
September 12, 2008 (the "Agreement") between J.P. Morgan Securities Inc. and
JERIT Finance CO JPM, LLC. Capitalized terms used but not defined in this Annex
V shall have the meanings ascribed to them in the Agreement.
 
 
1.
Definitions. For purposes of the Agreement and this Annex V, the following terms
shall have the following meanings:

 
 
"Forward Exposure”, the amount of loss a party would incur upon canceling a
Forward Transaction and entering into a replacement transaction, determined in
accordance with market practice or as otherwise agreed by the parties;
 
 
"Forward Transaction", any Transaction agreed to by the parties as to which the
Purchase Date has not yet occurred;
 
 
"Net Forward Exposure", the aggregate amount of a party's Forward Exposure to
the other party under all Forward Transactions hereunder reduced by the
aggregate amount of any Forward Exposure of the other party to such party under
all Forward Transactions hereunder;
 
 
"Net Unsecured Forward Exposure", a party's Net Forward Exposure reduced by the
Market Value of any Forward Collateral transferred to such party (and not
returned) pursuant to Paragraph 2 of this Annex V.
 
 
2.
Margin Maintenance.

 
 
 
(a)
If at any time a party (the "In-the-Money Party") shall have a Net Unsecured
Forward Exposure to the other party (the "Out-of-the-Money Party") under one or
more Forward Transactions, the In the-Money Party may by notice to the
Out-of-the-Money Party require the Out-of-the-Money Party to transfer to the
In-the-Money Party Securities or cash reasonably acceptable to the In-the-Money
Party (together with any Income thereon and proceeds thereof, "Forward
Collateral") having a Market Value sufficient to eliminate such Net Unsecured
Forward Exposure. The Out-of-the-Money Party may by notice to the In-the-Money
Party require the In-the-Money Party to transfer to the Out-of-the-Money Party
Forward Collateral having a Market Value that exceeds the In-the-Money Party's
Net Forward Exposure ("Excess Forward Collateral Amount"). The rights of the
parties under this subparagraph shall be in addition to their rights under
subparagraphs (a) and (b) of Paragraph 4 and any other provisions of the
Agreement.

 
 
 
(b)
The parties may agree, with respect to any or all Forward Transactions
hereunder, that the respective rights of the parties under subparagraph (a) of
this Paragraph may be exercised only where a Net Unsecured Forward Exposure or
Excess Forward Collateral Amount, as the case may be, exceeds a specified dollar
amount or other specified threshold for such Forward Transactions (which amount
or threshold shall be agreed to by the parties prior to entering into any such
Forward Transactions).

 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
 
(c)
The parties may agree, with respect to any or all Forward Transactions
hereunder, that the respective rights of the parties under subparagraph (a) of
this Paragraph to require the elimination of a Net Unsecured Forward Exposure or
Excess Forward Collateral Amount, as the case may be, may be exercised whenever
such a Net Unsecured Forward Exposure or Excess Forward Collateral Amount exists
with respect to any single Forward Transaction hereunder (calculated without
regard to any other Forward Transaction outstanding hereunder).

 
 
 
(d)
The parties may agree, with respect to any or all Forward Transactions
hereunder, that (i) one party shall transfer to the other party Forward
Collateral having a Market Value equal to a specified dollar amount or other
specified threshold no later than the Margin Notice Deadline on the day such
Forward Transaction is entered into by the parties or (ii) one party shall not
be required to make any transfer otherwise required to be made under this
Paragraph if, after giving effect to such transfer, the Market Value of the
Forward Collateral held by such party would be less than a specified dollar
amount or other specified threshold (which amount or threshold shall be agreed
to by the parties prior to entering into any such Forward Transactions).

 
 
 
(e)
If any notice is given by a party to the other under subparagraph (a) of this
Paragraph at or before the Margin Notice Deadline on any business day, the party
receiving such notice shall transfer Forward Collateral as provided in such
subparagraph no later than the close of business in the relevant market on such
business day. If any such notice is given after the Margin Notice Deadline, the
party receiving such notice shall transfer such Forward Collateral no later than
the close of business in the relevant market on the next business day.

 
 
 
(f)
Upon the occurrence of the Purchase Date for any Forward Transaction and the
performance by the parties of their respective obligations to transfer cash and
Securities on such date, any Forward Collateral in respect of such Forward
Transaction, together with any Income thereon and proceeds thereof, shall be
transferred by the party holding such Forward Collateral to the other party;
provided, however, that neither party shall be required to transfer such Forward
Collateral to the other if such transfer would result in the creation of a Net
Unsecured Forward Exposure of the transferor.

 
 
 
(g)
The Pledgor (as defined below) of Forward Collateral may, subject to agreement
with and acceptance by the Pledgee (as defined below) thereof, substitute other
Securities reasonably acceptable to the Pledgee for any Securities Forward
Collateral. Such substitution shall be made by transfer to the Pledgee of such
other Securities and transfer to the Pledgor of such Securities Forward
Collateral. After substitution, the substituted Securities shall constitute
Forward Collateral.

 
 
 
 
28

--------------------------------------------------------------------------------

 
 
3.
Security Interest.

 
 
 
(a)
In addition to the rights granted to the parties under Paragraph 6 of the
Agreement, each party ("Pledgor") hereby pledges to the other party ("Pledgee")
as security for the performance of its obligations hereunder, and grants Pledgee
a security interest in and right of setoff against, any Forward Collateral and
any other cash, Securities or property, and all proceeds of any of the
foregoing, transferred by or on behalf of Pledgor to Pledgee or due from Pledgee
to Pledgor in connection with the Agreement and the Forward Transactions
hereunder.

 
 
 
(b)
Unless otherwise agreed by the parties, a party to whom Forward Collateral has
been transferred shall have the right to engage in repurchase transactions with
Forward Collateral or otherwise sell, transfer, pledge or hypothecate Forward
Collateral, including in respect of loans or other extensions of credit to such
party that may be in amounts greater than the Forward Collateral such party is
entitled to as security for obligations hereunder, and that may extend for
periods of time longer than the periods during which such party is entitled to
Forward Collateral as security for obligations hereunder; provided, however,
that no such transaction shall relieve such party of its obligations to transfer
Forward Collateral pursuant to Paragraph 2 or 4 of this Annex V or Paragraph 11
of the Agreement.

 
 
4.
Events of Default.

 
 
 
(a)
In addition to the Events of Default set forth in Paragraph 11 of the Agreement,
it shall be an additional "Event of Default" if either party fails, after one
business day's notice, to perform any covenant or obligation required to be
performed by it under Paragraph 2 or any other provision of this Annex.

 
 
 
(b)
In addition to the other rights of a nondefaulting party under Paragraphs 11 and
12 of the Agreement, if the nondefaulting party exercised or is deemed to have
exercised the option referred to in Paragraph 11(a) of the Agreement:

 
 
 
(i)
The nondefaulting party, without prior notice to the defaulting party, may (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Forward Collateral subject to any or
all Forward Transactions hereunder and apply the proceeds thereof to any amounts
owing by the defaulting party hereunder or (B) in its sole discretion elect, in
lieu of selling all or a portion of such Forward Collateral, to give the
defaulting party credit for such Forward Collateral in an amount equal to the
price therefor on such date, obtained from a generally recognized source or the
most recent closing bid quotation from such a source, against any amounts owing
by the defaulting party hereunder.

 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
(ii)
Any Forward Collateral held by the defaulting party, together with any Income
thereon and proceeds thereof, shall be immediately transferred by the defaulting
party to the nondefaulting party. The nondefaulting party may, at its option
(which option shall be deemed to have been exercised immediately upon the
occurrence of an Act of Insolvency), and without prior notice to the defaulting
party, (i) immediately purchase, in a recognized market (or otherwise in a
commercially reasonable manner) at such price or prices as the nondefaulting
party may reasonably deem satisfactory, securities ("Replacement Securities") of
the same class and amount as any Securities Forward Collateral that is not
delivered by the defaulting party to the nondefaulting party as required
hereunder or (ii) in its sole discretion elect, in lieu of purchasing
Replacement Securities, to be deemed to have purchased Replacement Securities at
the price therefor on such date, obtained from a generally recognized source or
the most recent closing offer quotation from such a source, whereupon the
defaulting party shall be liable for the price of such Replacement Securities
together with the amount of any cash Forward Collateral not delivered by the
defaulting party to the nondefaulting party as required hereunder.

 
 
Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Forward Collateral subject to any Forward Transaction hereunder are
instruments traded in a recognized market, (2) in the absence of a generally
recognized source for prices or bid quotations for any Forward Collateral, the
nondefaulting party may establish the source therefor in its sole discretion and
(3) all prices and bids shall be determined together with accrued Income (except
to the extent contrary to market practice with respect to the relevant Forward
Collateral).
 
 
5.
No Waivers. Etc. Without limitation of the provisions of Paragraph 17 of the
Agreement, the failure to give a notice pursuant to subparagraph (a), (b), (c)
or (d) of Paragraph 2 of this Annex V will not constitute a waiver of any right
to do so at a later date.

 

 
30

--------------------------------------------------------------------------------

 



 
Annex VI
Buy/Sell Back Transactions
 
 
This Annex VI forms a part of the Master Repurchase Agreement dated as of
September 12, 2008 (the "Agreement") between J.P. Morgan Securities Inc. and
JERIT Finance CO JPM, LLC. Capitalized terms used but not defined in this Annex
VI shall have the meanings ascribed to them in the Agreement.
 
 
1.
In the event of any conflict between the terms of this Annex VI and any other
term of the Agreement, the terms of this Annex VI shall prevail.

 
 
2.
Each Transaction shall be identified at the time it is entered into and in the
relevant Confirmation as either a Repurchase Transaction or a Buy/Sell Back
Transaction.

 
 
3.
In the case of a Buy/Sell Back Transaction, the Confirmation delivered in
accordance with Paragraph 3 of the Agreement may consist of a single document in
respect of both of the transfers of funds against Securities which together form
the Buy/Sell Back Transaction or separate Confirmations may be delivered in
respect of each such transfer.

 
 
4.
Definitions.  The following definitions shall apply to Buy/Sell Back
Transactions:

 
 
(a)           "Accrued Interest", with respect to any Purchased Securities
subject to a Buy/Sell Back Transaction, unpaid Income that has accrued during
the period from (and including) the issue date or the last Income payment date
(whichever is later) in respect of such Purchased Securities to (but excluding)
the date of calculation. For these purposes unpaid Income shall be deemed to
accrue on a daily basis from (and including) the issue date or the last Income
payment date (as the case may be) to (but excluding) the next Income payment
date or the maturity date (whichever is earlier);
 
 
(b)           "Sell Back Differential", with respect to any Buy/Sell Back
Transaction as of any date, the aggregate amount obtained by daily application
of the Pricing Rate for such Buy/Sell Back Transaction to the Purchase Price for
such Buy/Sell Back Transaction on a 360 day per year basis (unless otherwise
agreed by the parties for the Transaction) for the actual number of days during
the period commencing on (and including) the Purchase Date for such Buy/Sell
Back Transaction and ending on (but excluding) the date of determination;
 
 
(c)           "Sell Back Price", with respect to any Buy/Sell Back Transaction:
 
 
(i) in relation to the date originally specified by the parties as the
Repurchase Date pursuant to Paragraph 2(q) of the Agreement, the price agreed by
the Parties in relation to such Buy/Sell Back Transaction, and
 
 
(ii) in any other case (including for the purposes of the application of
Paragraph 4 or Paragraph 11 of the Agreement), the product of the formula (P +
D) - (IR + C), where—
 
 
P = the Purchase Price
 
 
 
31

--------------------------------------------------------------------------------

 
D = the Sell Back Differential
 
 
IR = the amount of any Income in respect of the Purchased Securities paid by the
issuer on any date falling between the Purchase Date and the Repurchase Date
 
 
C = the aggregate amount obtained by daily application of the Pricing Rate for
such Buy/Sell Back Transaction to any such Income from (and including) the date
of payment by the issuer to (but excluding) the date of calculation.
 
 
5.
When entering into a Buy/Sell Back Transaction the parties shall also agree on
the Sell Back Price and the Pricing Rate to apply in relation to such Buy/Sell
Back Transaction on the scheduled Repurchase Date. The parties shall record the
Pricing Rate in at least one Confirmation applicable to such Buy/Sell Back
Transaction.

 
 
6.
Termination of a Buy/Sell Back Transaction shall be effected on the Repurchase
Date by transfer to Seller or its agent of Purchased Securities against the
payment by Seller of (i) in a case where the Repurchase Date is the date
originally agreed to by the parties pursuant to Paragraph 2(q) of the Agreement,
the Sell Back Price referred to in Paragraph 4(c)(i) of this Annex; and (ii) in
any other case, the Sell Back Price referred to in Paragraph 4(c)(ii) of this
Annex.

 
 
7.
For the avoidance of doubt, the parties acknowledge and agree that the Purchase
Price and the Sell Back Price in Buy/Sell Back Transactions shall include
Accrued Interest (except to the extent contrary to market practice with respect
to the Securities subject to such Buy/Sell Back Transaction, in which event (i)
an amount equal to the Purchase Price plus Accrued Interest to the Purchase Date
Shall be paid to Seller on the Purchase Date and shall be used, in lieu of the
Purchase Price, for calculating the Sell Back Differential, (ii) an amount equal
to the Sell Back Price plus the amount of Accrued Interest to the Repurchase
Date shall be paid to Buyer on the Repurchase Date, and (iii) the formula in
Paragraph 4(c)(ii) of this Annex VI shall be replaced by the formula "(P + AI +
D) - (IR + C)", where "AI" equals Accrued Interest to the Purchase Date).

 
 
8.
Unless the parties agree in Annex I to the Agreement that a Buy/Sell Back
Transaction is not to be repriced, they shall at the time of repricing agree on
the Purchase Price, the Sell Back Price and the Pricing Rate applicable to such
Transaction.

 
 
9.
Paragraph 5 of the Agreement shall not apply to Buy/Sell Back
Transactions.  Seller agrees, on the date such Income is received, to pay to
Buyer any Income received by Seller in respect of Purchased Securities that is
paid by the issuer on any date falling between the Purchase Date and the
Repurchase Date.

 
 
10.
References to "Repurchase Price" throughout the Agreement shall be construed as
references to "Repurchase Price or the Sell Back Price, as the case may be."

 
 
11.
In Paragraph 11 of the Agreement, references to the "Repurchase Prices" shall be
construed as references to "Repurchase Prices and Sell Back Prices."

 







32


--------------------------------------------------------------------------------